Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/1/2022.  Claims 1 & 11 have been amended.  Claims 5 & 14 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1-4, 6-13 & 15-18 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-13 & 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0272317 A1) in view of KR 102136293 B1 (hereinafter 293) and further in view of Alieiev (EP3614356 A1).
As per claim 1 Cho discloses: a vehicle, comprising:
a communication device configured to support communication with a drone (see Cho at least fig. 14A and ¶143 [s110 & s120]);
a detection device configured to detect vehicle status information and driving environment information (see Cho at least fig. 14A-D and ¶143-153 [s110, s121 & s131]);
a processing device configured to detect an emergency situation occurring on a road based on the vehicle status information and the driving environment information while autonomous driving and perform a response logic matching the recognized emergency situation using the drone a detection device configured to detect vehicle status information and driving environment information (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 &208 “controller of UAV, and UAV detecting event/collision outside the vehicle, driving state information may capture the external environment”),
wherein the processing device is configured to transmit a signal to following vehicles, when determining that an emergency situation has occurred in the autonomous vehicle, and wherein the signal indicates that a vehicle in which an emergency situation has occurred is present in front of the following vehicles (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 “output warning information related to driving state, Be careful [3110], DANGER! [3120 & 3130], ASSURE SAFE DISTANCE [3110] etc.”).  
Cho discloses the invention as detailed above. 
However, Cho does not appear to explicitly disclose wherein the vehicle is an autonomous vehicle. 
Nevertheless, the use of drones/UAVs with autonomous vehicles was well known, prior to the effective filing date of the given invention as is evident by the disclosure of 293 (see 293 at least Abstract & Description “drone for obtaining image information and location information of an autonomous vehicle”).
Motivation for combining 293 with Cho comes not only from knowledge well known in the art but also from 293 (see at least Abstract and “monitoring and propagating accident information to help quicken necessary response time in field situations”). 
Cho discloses the invention as detailed above. 
However, Cho does not appear to explicitly disclose wherein the processing device is configured to transmit a radar signal to following/surrounding vehicles using a radar signal generating device.
Nevertheless, Alieiev—who in in the same field of endeavor discloses wherein the processing device is configured to transmit a radar signal to following/surrounding vehicles using a radar signal generating device (see Alieiev fig. 1-3 and “communication module may use one or more elements of the group of optical, acoustical, radar and radio communication signal—intelligible signals—to indicate an area/event of interest to local, following and/or surrounding vehicles”). 
One of ordinary skill in the art, prior to the effective filing date of the given invention would have been motivated to combine Alieiev’s signaling capabilities (including radar signaling) with those of Cho’s in order to form a more versatile and dynamic communications/warning system (i.e., by being able to reach other vehicles that do not have v2x communications capabilities).   
Motivation to combine Alieiev with Cho comes from knowledge well known in the art. 
Cho, 293 and Alieiev discloses claim 2: wherein the emergency situation is one of a vehicle emergency situation, an another-vehicle emergency situation, a front road emergency situation, and a platoon driving situation (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 3: wherein the processing device is configured to determine activation of flight of the drone based on a distance between the autonomous vehicle and a following vehicle in a same lane as the autonomous vehicle and a relative speed of the following vehicle, and allow the drone to move to front of the following vehicle and output a warning (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 4: wherein the processing device is configured to: provide the warning to following vehicles in an order of a smallest distance between the autonomous vehicle and two or more following vehicles when there are the following vehicles in the same lane (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 6: wherein the processing device is configured to obtain surrounding environment information of another vehicle using sensors mounted on the drone and transmit the obtained information to an emergency agency in the another-vehicle emergency situation (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 7: wherein the processing device is configured to output the warning to neighboring vehicles of the another vehicle using the drone (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 8: wherein the processing device is configured to obtain situation information of a front road using sensors mounted on the drone, transmit the situation information to an emergency agency, and induce evacuation of a following vehicle in the front road emergency situation (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 9: wherein the processing device is configured to provide information indicating that the autonomous vehicle is platoon-driving in front of a following vehicle to the following vehicle using a flight pattern of the drone in the platoon driving situation (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 10: wherein the processing device is configured to identify and provide whether the following vehicle is able to overtake using the drone when recognizing that the following vehicle is ready to overtake (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 11: A drone-based emergency response method in an autonomous vehicle, comprising: detecting, by a controller, vehicle status information and driving environment information while autonomous driving; detecting, by the controller, an emergency situation occurring on a road based on the vehicle status information and the driving environment information; and performing, by the controller, a response logic matching the recognized emergency situation using the drone[[.]], wherein the performing of the response logic includes transmitting a radar signal to following vehicles using a radar signal generating device, when determining that an emergency situation has occurred in the autonomous vehicle, and wherein the radar signal indicates that a vehicle in which an emergency situation has occurred is present in front of the following vehicles (see claim 1 above).  
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   

Cho, 293 and Alieiev discloses claim 12: wherein the emergency situation is one of a vehicle emergency situation, an another-vehicle emergency situation, a front road emergency situation, and a platoon driving situation (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 13: wherein the performing of the response logic includes: determining, by the controller, activation of flight of the drone based on a distance between the autonomous vehicle and a following vehicle in a same lane as the autonomous vehicle and a relative speed of the following vehicle and instruct the drone to fly; and allowing, by the drone, to move to front of the following vehicle and output a warning (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 15: wherein the performing of the response logic includes: instructing, by the controller, the drone to move to another vehicle in which an emergency situation has occurred in the another-vehicle emergency situation; obtaining, by the drone, surrounding environment information of the another vehicle and transmitting the obtained information to an emergency agency; and providing, by the drone, a warning to a neighboring vehicle of the another vehicle (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 16: wherein the performing of the response logic includes: instructing, by the controller, the drone to fly in the front road emergency situation; obtaining, by the drone, front road situation information and transmitting the obtained information to an emergency agency; and inducing, by the drone, evacuation of following vehicles (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 17: wherein the performing of the response logic includes: instructing, by the controller, the drone to fly in the platoon driving situation; and outputting, by the drone, information indicating that the autonomous vehicle is platoon- driving to a following vehicle following a platooning queue (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Cho, 293 and Alieiev discloses claim 18: wherein the performing of the response logic further includes: requesting, by the controller, the drone to identify whether overtaking is possible in response to detecting that the following vehicle is ready to overtake; and identifying, by the drone, whether the overtaking is possible and performing guide according to the request (see Cho at least fig. 14A-D, 16A, 17A, 19A & 22 and ¶ 8 & 143-157 and see 293 at least Abstract & Description and see Alieiev fig. 1-3 and ¶ 1-14).
	Motivation to combine Cho, 293 and Alieiev, in the instant claim, is the same as that in claim 1 above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663